Title: From Thomas Jefferson to Breteuil, 7 June [1786]
From: Jefferson, Thomas
To: Breteuil, Louis Charles Auguste Le Tonnelier, Baron de



Mercredi. le 7me Juin. [1786]

Monsieur Jefferson, ministre plenipotentiaire des etats unis d’Amerique, a l’honneur de presenter ses respects à son excellence Monsieur le baron de Breteuil. Il est chargé d’une commission de la part de l’état de Virginie à la ville de Paris au sujet de Monsieur le Marquis de la fayette. Il le croit de son devoir de prendre ladessus les ordres de Monsieur le baron de Breteuil, et il prie son excellence de vouloir bien avoir la bonté de lui indiquer le moment où, sans se deranger, il pourra permettre à Monsieur Jefferson d’avoir l’honneur de se presenter chez lui pour cet objet.
